     Case 1:20-cv-00121-NONE-JLT Document 13 Filed 06/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    TAMECUS REED,                                  Case No. 1:20-cv-00121-JLT (PC)
12                       Plaintiff,                  FINDINGS AND RECOMMENDATIONS
13                                                   TO DISMISS DEFENDANTS AND CLAIM
             v.
14    M. MIGUEL, et al.,                             14-DAY DEADLINE

15                       Defendants.                 Clerk of the Court to assign a District Judge

16

17          the Court screened Plaintiff’s complaint and found that it states cognizable retaliation

18   claims against Defendants Miguel and Silva, but that the due process claim and the claims against

19   Defendants Beltran and Cotter, were not cognizable. (Doc. 10.) The Court directed Plaintiff to file

20   a first amended complaint curing the deficiencies identified in its order or notify the Court that he

21   wishes to proceed only on the claims found cognizable. (Id. at 7.)

22          Plaintiff has now filed a notice that he wishes to proceed only on the claims found

23   cognizable and to “dismiss [his] due process claim and dismiss Beltran and Cotter as defendants.”

24   (Doc. 11.) Accordingly, and for the reasons set forth in the Court’s screening order (Doc. 10), the

25   Court RECOMMENDS:

26          1. Defendants Beltran and Cotter be DISMISSED; and,

27          2. Plaintiff’s due process claim (Claim II of the complaint) be DISMISSED.

28   The Court DIRECTS the Clerk of the Court to assign a district judge to this action.
     Case 1:20-cv-00121-NONE-JLT Document 13 Filed 06/08/20 Page 2 of 2


 1          These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of

 3   the date of service of these Findings and Recommendations, Plaintiff may file written objections

 4   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

 5   and Recommendations.” Failure to file objections within the specified time may result in waiver

 6   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 7   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9
10      Dated:     June 7, 2020                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
